DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection has been withdrawn.
Applicant's arguments filed 12-13-2021 have been fully considered but they are not persuasive.
As to the argument “the Office Action fails to cite any passages in Babu disclosing that the configuration update command is sent in response to the AMF determining that the configuration of the terminal needs to be updated and that the target service exists”; the examiner’s position is that Babu discloses:
[0076] The network element may determine whether to provide the configuration update command immediately or to delay providing the configuration update. The decision may be made based at least in part on whether certain conditions are in effect at the wireless device, in response to which, the network element is configured to delay providing such a configuration update command. For example, conditions in which one or more communication activities are occurring that may particularly important to avoid interrupting may be defined as critical conditions at the wireless device. The network element may be able to determine if such conditions are in effect based on the type(s) of communication activity (e.g., as represented by one or more bearer types and/or any of various other information available to the network element) currently being performed between the wireless device and the cellular network. For example, if an emergency call (or any other protocol data unit session associated with emergency services) is occurring, this may be considered a critical condition. Any number of other 

	Clearly, Babu’s configuration update command is sent delayed [refrain from triggering a signal connection release] or not in response to determining that the configuration of the terminal needs to be updated and that, the target service exists such as an emergency call and avoid interrupting it.
Regarding the argument “the Office Action fails to cite any passages in Babu disclosing that the configuration update command itself includes an indication that explicitly indicates that the registration procedure is to be initiated after a target service ends”; the examiner’s points that the argument includes more limitations than the actual claim language. For example, the claim never recite that the indication needs to be explicitly; the only thing know about the indication is that indicates that the registration procedure is to be initiated after a target service ends; neither the claim recite when the message was received. Since Babu discloses in par. 0076 to delay sending the configuration update message after a target service [for example, emergency call] ends, it can be equated to an indication that indicates that the registration procedure is to be initiated after a target service ends. If the indication of the present invention is somehow different from the above interpretation, the examiner invites the applicant to further define the indication for proper consideration.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babu 20190306823.

As to claim 1, Babu discloses a configuration update method (see abstract), comprising: determining, by a mobility management network element, that a configuration of a terminal needs to be updated and a target service exists (see par. 0008, 0062-0065, 0075); and in response to the determining that the configuration of the terminal needs to be updated and that the target service exists, sending, by the mobility management network element, a configuration update message to the terminal [804] (see par. 0084), while refraining from triggering a signaling connection release procedure, wherein the configuration update message indicates the terminal to perform 
As to claim 2, Babu discloses the method according to claim 1, wherein the target service is an emergency service (see oar. 0085).  
As to claim 3, Babu discloses the method according to claim 1, wherein the determining, by a mobility management network element, whether a target service exists comprises: determining, by the mobility management network element, whether the target service exists, based on that a session of the target service exists (see par. 0074-0076).  
As to claim 4, Babu discloses the method according to claim 1, wherein the method further comprises: triggering, by the mobility management network element, the signaling connection release procedure when the mobility management network element determines that the target service ends (see par. 0076).
As to claim 5, Babu discloses the method according to claim 3, wherein the method further comprises: when the mobility management network element determines that the session of the target service has been released, determining, by the mobility management network element, that the target service ends (see par. 0074-0076, 0097).
Regarding claims 6-10, they are the corresponding apparatus claims of method claims 1-5. Therefore, claims 6-10 are rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu.

   As to claim 11, Babu discloses a configuration update method, comprising: receiving, by a terminal, a configuration update message from a mobility management network element [804] (see par. 0084), wherein the configuration update message comprises an indication that indicates the terminal to initiate a registration procedure; and initiating, by the terminal, the registration procedure after the target service ends 
As to claim 12, Babu discloses the method according to claim 11, wherein the target service is an emergency service (see oar. 0085).  
As to claim 14, Babu discloses the method according to claim 11, further comprising: determining, by the terminal, that the target service ends (see par. 0076).
As to claim 15, Babu discloses the method according to claim 14, wherein the determining, by the terminal, that the target service ends comprises: determining, by the terminal, that the target service ends, based on that a session of the target service is released (see par. 0074-0076, 0097).
Regarding claims 16-17 and 19-20, they are the corresponding apparatus claims of method claims 11-12 and 14-15. Therefore, claims 16-17 and 19-20 are rejected for the same reasons as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647